UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6377



JEROME ANTHONY HOWARD,

                                              Petitioner - Appellant,

          versus


F. W. GREEN, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1800-AM)


Submitted:   August 9, 2001                 Decided:   August 15, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Anthony Howard, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Anthony Howard seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.     Accordingly,

we deny Howard’s motion for a certificate of appealability and

dismiss the appeal on the reasoning of the district court.    Howard

v. Green, No. CA-99-1800-AM (E.D. Va. filed Jan. 24, 2001; entered

Jan. 25, 2001).   In light of our review of the entire record on

appeal, we deny Howard’s motion for in camera review.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                  2